Name: Commission Regulation (EU) NoÃ 1016/2010 of 10Ã November 2010 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household dishwashers Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  electronics and electrical engineering;  technology and technical regulations;  energy policy
 Date Published: nan

 11.11.2010 EN Official Journal of the European Union L 293/31 COMMISSION REGULATION (EU) No 1016/2010 of 10 November 2010 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household dishwashers (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (1), and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) Under Directive 2009/125/EC ecodesign requirements should be set by the Commission for energy-related products representing significant volumes of sales and trade, having significant environmental impact and presenting significant potential for improvement in terms of their environmental impact without entailing excessive costs. (2) Article 16(2), first indent, of Directive 2009/125/EC provides that in accordance with the procedure referred to in Article 19(3) and the criteria set out in Article 15(2), and after consulting the Ecodesign Consultation Forum, the Commission shall, as appropriate, introduce an implementing measure for domestic appliances, including household dishwashers. (3) The Commission has carried out a preparatory study to analyse the technical, environmental and economic aspects of household dishwashers typically used in households. The study has been developed together with stakeholders and interested parties from the Union and third countries, and the results have been made publicly available. (4) This Regulation should cover products designed for washing tableware in households. (5) The environmental aspect of household dishwashers, identified as significant for the purposes of this Regulation, is energy consumption in the use phase. The annual electricity consumption of products subject to this Regulation was estimated to have been 24,7 TWh in the Union in 2005 corresponding to 13 million tonnes of CO2. Unless specific measures are taken, annual electricity consumption is estimated to increase to 35 TWh in 2020. The preparatory study shows that the electricity and water consumption of products subject to this Regulation can be significantly reduced. (6) The preparatory study shows that requirements regarding other ecodesign parameters referred to in Annex I, Part 1 to Directive 2009/125/EC are not necessary as electricity consumption of household dishwashers in the use phase is by far the most important environmental aspect. (7) The electricity consumption of products subject to this Regulation should be made more efficient by applying existing non-proprietary cost-effective technologies that can reduce the combined costs of purchasing and operating these products. (8) The ecodesign requirements should not affect functionality from the end-users perspective and should not negatively affect health, safety or the environment. In particular, the benefits of reducing electricity consumption during the use phase should more than offset any additional environmental impacts during the production phase. (9) The ecodesign requirements should be introduced gradually in order to provide a sufficient time-frame for manufacturers to redesign products subject to this Regulation. The timing should be set in such a way as to avoid negative impacts on the functionalities of equipment on the market, and to take into account cost impacts for end-users and manufacturers, in particular small and medium-sized enterprises, while ensuring timely achievement of the objectives of this Regulation. (10) Measurements of the relevant product parameters should be performed using reliable, accurate and reproducible measurement methods, which take into account the recognised state-of-the-art measurement methods including, where available, harmonised standards adopted by the European standardisation bodies, as listed in Annex I to Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (2). (11) In accordance with Article 8 of Directive 2009/125/EC, this Regulation should specify the applicable conformity assessment procedures. (12) In order to facilitate compliance checks, manufacturers should provide information in the technical documentation referred to in Annexes V and VI to Directive 2009/125/EC in so far as this information relates to the requirements laid down in this Regulation. (13) In addition to the legally binding requirements laid down in this Regulation, indicative benchmarks for best available technologies should be identified to ensure the wide availability and easy accessibility of information on the lifecycle environmental performance of products subject to this Regulation. (14) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 19(1) of Directive 2009/125/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes ecodesign requirements for the placing on the market of electric mains-operated household dishwashers and electric mains-operated household dishwashers that can also be powered by batteries, including those sold for non-household use and built-in household dishwashers. Article 2 Definitions In addition to the definitions laid down in Article 2 of Directive 2009/125/EC, the following definitions shall apply for the purpose of this Regulation: (1) household dishwasher means a machine which cleans, rinses, and dries dishware, glassware, cutlery and cooking utensils by chemical, mechanical, thermal, and electric means and which is designed to be used principally for non-professional purposes; (2) built-in household dishwasher means a household dishwasher intended to be installed in a cabinet, a prepared recess in a wall or a similar location, requiring furniture finishing; (3) place settings means a defined set of crockery, glass and cutlery for use by one person; (4) rated capacity means the maximum number of place settings together with the serving pieces, as stated by the manufacturer, which can be treated in a household dishwasher on the programme selected when loaded in accordance with the manufacturers instructions; (5) programme means a series of operations that are pre-defined and are declared as suitable by the manufacturer for specified levels of soil or types of load, or both, and together form a complete cycle; (6) programme time means the time that elapses from the initiation of the programme until the completion of the programme, excluding any user-programmed delay; (7) cycle means a complete cleaning, rinsing, and drying process, as defined for the selected programme; (8) off-mode means a condition where the household dishwasher is switched off using appliance controls or switches accessible to and intended for operation by the end-user during normal use to attain the lowest power consumption that may persist for an indefinite time while the household dishwasher is connected to a power source and used in accordance with the manufacturers instructions; where there is no control or switch accessible to the end-user, off-mode means the condition reached after the household dishwasher reverts to a steady-state power consumption on its own; (9) left-on mode means the lowest power consumption mode that may persist for an indefinite time after completion of the programme and unloading of the machine without any further intervention of the end-user; (10) equivalent dishwasher means a model of household dishwasher placed on the market with the same rated capacity, technical and performance characteristics, energy and water consumption and airborne acoustical noise emissions as another model of household dishwasher placed on the market under a different commercial code number by the same manufacturer. Article 3 Ecodesign requirements The generic ecodesign requirements for household dishwashers are set out in point 1 of Annex I. The specific ecodesign requirements for household dishwashers are set out in point 2 of Annex I. Article 4 Conformity assessment 1. The conformity assessment procedure referred to in Article 8 of Directive 2009/125/EC shall be the internal design control system set out in Annex IV to that Directive or the management system set out in Annex V to that Directive. 2. For the purposes of conformity assessment pursuant to Article 8 of Directive 2009/125/EC, the technical documentation file shall contain the results of the calculation set out in Annex II to this Regulation. Where the information included in the technical documentation for a particular household dishwasher model has been obtained by calculation on the basis of design, or extrapolation from other equivalent household dishwashers, or both, the technical documentation shall include details of such calculations or extrapolations, or both, and of tests undertaken by manufacturers to verify the accuracy of the calculations undertaken. In such cases, the technical documentation shall also include a list of all other equivalent household dishwasher models where the information included in the technical documentation was obtained on the same basis. Article 5 Verification procedure for market surveillance purposes Member States shall apply the verification procedure described in Annex III to this Regulation when performing the market surveillance checks referred to in Article 3(2) of Directive 2009/125/EC for compliance with the requirements set out in Annex I to this Regulation. Article 6 Benchmarks The indicative benchmarks for best-performing household dishwashers available on the market at the time of entry into force of this Regulation are set out in Annex IV. Article 7 Revision The Commission shall review this Regulation in the light of technological progress no later than 4 years after its entry into force and present the result of this review to the Ecodesign Consultation Forum. The review shall in particular assess the verification tolerances set out in Annex III, the possibilities for setting requirements with regard to the water consumption of household dishwashers and the potential for hot water inlet. Article 8 Entry into force and application 1. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. 2. It shall apply from 1 December 2011. However, the ecodesign requirements listed below shall apply in accordance with the following timetable: (a) the generic ecodesign requirements set out in point 1(1) of Annex I shall apply from 1 December 2012; (b) the generic ecodesign requirements set out in point 1(2) of Annex I shall apply from 1 June 2012; (c) the specific ecodesign requirements set out in point 2(2) of Annex I shall apply from 1 December 2013; (d) the specific ecodesign requirements set out in point 2(3) of Annex I shall apply from 1 December 2016; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 285, 31.10.2009, p. 10. (2) OJ L 204, 21.7.1998, p. 37. ANNEX I Ecodesign requirements 1. GENERIC ECODESIGN REQUIREMENTS (1) For the calculation of the energy consumption and other parameters for household dishwashers, the cycle which cleans normally soiled tableware (hereafter standard cleaning cycle) shall be used. This cycle shall be clearly identifiable on the programme selection device of the household dishwasher or the household dishwasher display, if any, or both, and named standard programme and shall be set as the default cycle for household dishwashers equipped with automatic programme selection or any function for automatically selecting a cleaning programme or maintaining the selection of a programme. (2) The booklet of instructions provided by the manufacturer shall provide: (a) the standard cleaning cycle referred to as standard programme and shall specify that it is suitable to clean normally soiled tableware and that it is the most efficient programme in terms of its combined energy and water consumption for that type of tableware; (b) the power consumption of the off-mode and of the left-on mode; (c) indicative information on the programme time, energy and water consumption for the main cleaning programmes. 2. SPECIFIC ECODESIGN REQUIREMENTS Household dishwashers shall comply with the following requirements: (1) From 1 December 2011: (a) for all household dishwashers, except household dishwashers with a rated capacity of 10 place settings and a width equal to or less than 45 cm, the Energy Efficiency Index (EEI) shall be less than 71; (b) for household dishwashers with a rated capacity of 10 place settings and a width equal to or less than 45 cm, the Energy Efficiency Index (EEI) shall be less than 80; (c) for all household dishwashers, the Cleaning Efficiency Index (IC ) shall be greater than 1,12. (2) From 1 December 2013: (a) for household dishwashers with a rated capacity equal to or higher than 11 place settings and household dishwashers with a rated capacity of 10 place settings and a width higher than 45 cm, the Energy Efficiency Index (EEI) shall be less than 63; (b) for household dishwashers with a rated capacity of 10 place settings and a width equal to or less than 45 cm, the Energy Efficiency Index (EEI) shall be less than 71; (c) for household dishwashers with a rated capacity equal to or higher than 8 place settings, the Drying Efficiency Index (ID ) shall be greater than 1,08; (d) for household dishwashers with a rated capacity equal to or less than 7 place settings, the Drying Efficiency Index (ID ) shall be greater than 0,86. (3) From 1 December 2016: (a) for household dishwashers with a rated capacity of 8 and 9 place settings and household dishwashers with a rated capacity of 10 place settings and a width equal to or less than 45 cm, the Energy Efficiency Index (EEI) shall be less than 63. The Energy Efficiency Index (EEI), the Cleaning Efficiency Index (IC ) and the Drying Efficiency Index (ID ) of household dishwashers are calculated in accordance with Annex II. ANNEX II Method for calculating the Energy Efficiency Index, the Cleaning Efficiency Index and the Drying Efficiency Index 1. CALCULATION OF THE ENERGY EFFICIENCY INDEX For the calculation of the Energy Efficiency Index (EEI) of a household dishwasher model, the Annual Energy Consumption of the household dishwasher is compared to its Standard Energy Consumption. (a) The Energy Efficiency Index (EEI) is calculated as follows and rounded to one decimal place: where: AEC = Annual Energy Consumption of the household dishwasher; SAEC = Standard Annual Energy consumption of the household dishwasher. (b) The Annual Energy Consumption (AEc ) is calculated in kWh/year as follows and rounded to two decimal places: (i) where: Et = energy consumption for the standard cycle, in kWh and rounded to three decimal places; Pl = power in left-on mode for the standard cleaning cycle, in W and rounded to two decimal places; Po = power in off-mode for the standard cleaning cycle, in W and rounded to two decimal places; Tt = programme time for the standard cleaning cycle, in minutes and rounded to the nearest minute; (ii) where the household dishwasher is equipped with a power management system, with the household dishwasher reverting automatically to off-mode after the end of the programme, AEC is calculated taking into consideration the effective duration of left-on mode, according to the following formula: where: Tl = measured time in left-on mode for the standard cleaning cycle, in minutes and rounded to the nearest minute; 280 = total number of standard cleaning cycles per year. (c) The Standard Annual Energy Consumption SAEC is calculated in kWh/year as follows and rounded to two decimal places: (i) for household dishwashers with rated capacity ps  ¥ 10 and width > 50 cm: (ii) for household dishwashers with rated capacity ps  ¤ 9 and household dishwashers with rated capacity ps > 9 and width  ¤ 50 cm: where: ps = number of place settings. 2. CALCULATION OF THE CLEANING EFFICIENCY INDEX For the calculation of the Cleaning Efficiency Index (IC ) of a household dishwasher model, the cleaning efficiency of the household dishwasher is compared to the cleaning efficiency of a reference dishwasher, where the reference dishwasher shall have the characteristics indicated in the generally recognised state-of-the-art measurement methods, including methods set out in documents the reference numbers of which have been published for that purpose in the Official Journal of the European Union. (a) The Cleaning Efficiency Index (IC ) is calculated as follows and rounded to two decimal places IC = exp(lnIC ) where: CT,i = cleaning efficiency of the household dishwasher under test for one test cycle (i) CR,i = cleaning efficiency of the reference dishwasher for one test cycle (i) n = number of test cycles, n  ¥ 5 (b) The cleaning efficiency (C) is the average of the soil score of each load item after completion of a standard cleaning cycle. The soil score is calculated as shown in Table 1: Table 1 Number of small dot-shaped soil particles (n) Total soiled area (AS ) in mm2 Soil score n = 0 AS = 0 5 (most efficient) 0 < n  ¤ 4 0 < AS  ¤ 4 4 4 < n  ¤ 10 0 < AS  ¤ 4 3 10 < n 4 < AS  ¤ 50 2 Not applicable 50 < AS  ¤ 200 1 Not applicable 200 < AS 0 (least efficient) 3. CALCULATION OF THE DRYING EFFICIENCY INDEX For the calculation of the Drying Efficiency Index (ID ) of a household dishwasher model, the drying efficiency of the household dishwasher is compared to the drying efficiency of a reference dishwasher, where the reference dishwasher shall have the characteristics indicated in the generally recognised state-of-the-art measurement methods, including methods set out in documents the reference numbers of which have been published for that purpose in the Official Journal of the European Union. (a) The Drying Efficiency Index (ID ) is calculated as follows and rounded to two decimal places: ID = exp(lnID ) where: DT,i = drying efficiency of the household dishwasher under test for one test cycle (i) DR,i = drying efficiency of the reference dishwasher for one test cycle (i) n = number of test cycles, n  ¥ 5 (b) The Drying Efficiency (D) is the average of the wet score of each load item after completion of a standard cleaning cycle. The wet score is calculated as shown in Table 2: Table 2 Number of water traces (WT) or wet streak (WS) Total wet area (Aw) in mm2 Wet score WT = 0 and WS = 0 Not applicable 2 (most efficient) 1 < WT  ¤ 2 or WS = 1 Aw < 50 1 2 < WT or WS = 2 or WS = 1 and WT = 1 Aw > 50 0 (least efficient) ANNEX III Verification procedure for market surveillance purposes For the purposes of checking conformity with the requirements laid down in Annex I, authorities of the Member State shall test a single household dishwasher. If the measured parameters do not meet the values declared in the technical documentation file within the meaning of Article 4(2) by the manufacturer within the range set out in Table 1, the measurements shall be carried out on three more household dishwashers. The arithmetic mean of the measured values of these three household dishwashers shall meet the requirements within the ranges defined in Table 1, except for the energy consumption, where the measured value shall not be greater than the rated value of Et by more than 6 %. Otherwise, the model and all other equivalent household dishwasher models shall be considered not to comply with the requirements laid down in Annex I. Member State authorities shall use reliable, accurate and reproducible measurement procedures, which take into account the generally recognised state-of-the-art measurement methods, including methods set out in documents the reference numbers of which have been published for that purpose in the Official Journal of the European Union. Table 1 Measured parameter Verification tolerances Annual energy consumption The measured value shall not be greater than the rated value (1) of AEC by more than 10 %. Cleaning efficiency index The measured value shall not be less than the rated value of IC by more than 10 %. Drying efficiency index The measured value shall not be less than the rated value of ID by more than 19 %. Energy consumption The measured value shall not be greater than the rated value of Et by more than 10 %. Programme time The measured value shall not be longer than the rated values Tt by more than 10 %. Power consumption in off-mode and left-on mode The measured value of power consumption Po and Pl of more than 1,00 W shall not be greater than the rated value by more than 10 %. The measured value of power consumption Po and Pl of less than or equal to 1,00 W shall not be greater than the rated value by more than 0,10 W. Duration of left-on mode The value measured shall not be longer than the rated value of Tl by more than 10 %. (1) rated value means a value declared by the manufacturer. ANNEX IV Benchmarks At the time of entry into force of this Regulation, the best available technology on the market for household dishwashers in terms of their energy efficiency, energy and water consumption, cleaning and drying efficiency and airborne acoustical noise emissions is identified as follows: (1) Household dishwashers with 15 place settings (built-in model): (a) energy consumption: 0,88 kWh/cycle, corresponding to an overall annual energy consumption of 268,9 kWh/year, of which 246,4 kWh/year for 280 washing cycles and 12,5 kWh/year due to the low power modes; (b) water consumption: 10 litres/cycle, corresponding to 2 800 litres/year for 280 cycles; (c) cleaning efficiency index: IC > 1,12; (d) drying efficiency index: ID > 1,08; (e) airborne acoustical noise emissions: 45 dB(A) re 1 pW; (2) Household dishwashers with 14 place settings (under-table model): (a) energy consumption: 0,83 kWh/cycle, corresponding to an overall annual energy consumption of 244,9 kWh/year, of which 232,4 kWh/year for 280 washing cycles and 12,5 kWh/year due to the low power modes; (b) water consumption: 10 litres/cycle, corresponding to 2 800 litres/year for 280 cycles; (c) cleaning efficiency index: IC > 1,12; (d) drying efficiency index: ID > 1,08; (e) airborne acoustical noise emissions: 41 dB(A) re 1 pW; (3) Household dishwashers with 13 place settings (under-table model): (a) energy consumption: 0,83 kWh/cycle, corresponding to an overall annual energy consumption of 244,9 kWh/year, of which 232,4 kWh/year for 280 washing cycles and 12,5 kWh/year due to the low power modes; (b) water consumption: 10 litres/cycle, corresponding to 2 800 litres/year for 280 cycles; (c) cleaning efficiency index: IC > 1,12; (d) drying efficiency index: ID > 1,08; (e) airborne acoustical noise emissions: 42 dB(A) re 1 pW; (4) Household dishwashers with 12 place settings (free-standing model): (a) energy consumption: 0,950 kWh/cycle, corresponding to an overall annual energy consumption of 278,5 kWh/year, of which 266 kWh/year for 280 washing cycles and 12,5 kWh/year due to the low power modes; (b) water consumption: 9 litres/cycle, corresponding to 2 520 litres/year for 280 cycles; (c) cleaning efficiency index: IC > 1,12; (d) drying efficiency index: ID > 1,08; (e) airborne acoustical noise emissions: 41 dB(A) re 1 pW; (5) Household dishwashers with 9 place settings (built-in model): (a) energy consumption: 0,800 kWh/cycle, corresponding to an overall annual energy consumption of 236,5 kWh/year, of which 224 kWh/year for 280 washing cycles and 12,5 kWh/year due to the low power modes; (b) water consumption: 9 litres/cycle, corresponding to 2 520 litres/year for 280 cycles; (c) cleaning efficiency index: IC > 1,12; (d) drying efficiency index: ID > 1,08; (e) airborne acoustical noise emissions: 44 dB(A) re 1 pW; (6) Household dishwashers with 6 place settings (built-in model): (a) energy consumption: 0,63 kWh/cycle, corresponding to an overall annual energy consumption of 208,5 kWh/year, of which 196 kWh/year for 280 washing cycles and 12,5 kWh/year due to the low power modes; (b) water consumption: 7 litres/cycle, corresponding to 1 960 litres/year for 280 cycles; (c) cleaning efficiency index: IC > 1,12; (d) drying efficiency index: 1,08  ¥ ID > 0,86; (e) airborne acoustical noise emissions: 45 dB(A) re 1 pW; (7) Household dishwashers with 4 place settings (free-standing model): (a) energy consumption: 0,51 kWh/cycle, corresponding to an overall annual energy consumption of 155,3 kWh/year, of which 142,8, kWh/year for 280 washing cycles and 12,5 kWh/year due to the low power modes; (b) water consumption: 9,5 litres/cycle, corresponding to 2 660 litres/year for 280 cycles; (c) cleaning efficiency index: IC > 1,12; (d) drying efficiency index: 1,08  ¥ ID > 0,86; (e) airborne acoustical noise emissions: 53 dB(A) re 1 pW.